COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-145-CV
   
  
WILLIAM 
RICKIE GRIFFIN                                                        APPELLANT
 
V.
 
THE 
TEXAS DEPARTMENT OF                                                 APPELLEE
PUBLIC 
SAFETY
 
  
----------
FROM 
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
September 9, 2004, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal. We have not received any 
response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
   
                                                                  PER 
CURIAM
   
     
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
October 21, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.